Citation Nr: 0710153	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for pain and numbness of the 
left foot from October 15, 2003?

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture of the medial malleolus in the fibula, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an increased rating 
for the left ankle disorder, and granted service connection 
for pain and numbness of the left foot secondary to residuals 
of a left ankle fracture of the medial malleolus in the 
fibula.

In March 2007, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age. 38 
C.F.R. § 20.900(c) (2006).

The record raises the issue of entitlement to service 
connection for a back disorder, to include sciatic 
neuropathy, secondary to residuals of a left ankle fracture 
of the medial malleolus in the fibula.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  As of October 15, 2003, the veteran's left foot pain and 
numbness was not manifested by severe incomplete paralysis of 
the musculocutaneous nerve.

2.  Residuals of a left ankle fracture of the medial 
malleolus in the fibula are not manifested by a malunion of 
the fibula with marked knee or ankle disability.



CONCLUSIONS OF LAW

1.  Since October 15, 2003, the criteria for an evaluation in 
excess of 10 percent for pain and numbness of the left foot 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Code 8522 (2006).

2.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for residuals of a left ankle fracture 
of the medial malleolus in the fibula have not been met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5262, 5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 
correspondence and a June 2004 statement of the case fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the claims on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
effective dates for the benefits sought is harmless because 
the preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits.  In this case, the veteran did not 
receive complete VCAA notice prior to the rating decisions 
which denied the benefits sought on appeal.  Since then, 
however, the veteran has been given adequate notice, as well 
as time to respond in support of his appeal.  He has not 
presented any argument that he was provided inadequate 
notice.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Factual Background

In November 1944, the veteran was diagnosed with a complete 
simple fracture of the distal third of the left fibula, and a 
fracture of the anterolateral edge of the articular surface 
of the left tibia.  Service connection for this disorder was 
granted in a January 1946 rating decision, and a 10 percent 
rating was assigned.

In December 2003, the veteran underwent a VA examination.  He 
reported that he had not had any feeling through his left leg 
from the mid-thigh distally for approximately the past two 
years.  The pain reportedly began after back surgery which 
resulted in nerve damage.  As a result of the numbness, he 
felt his legs were weak and his balance was impaired.  The 
veteran stated he thought there was some weakness of the left 
ankle but again attributed this to the back surgery.   The 
veteran reported his neurosurgeon advised him to return to 
using a walker for ambulation because of impaired balance.

The veteran described pain all through his foot that he rated 
as a 5-8 on a scale of 10.  There was weakness and loss of 
balance but he attributed this to his back condition.  There 
was stiffness and swelling of the foot that began before he 
had back surgery.  The veteran described fatigability and 
lack of endurance.  He did have the symptoms of pain and a 
"jaggery" feeling at rest as well as standing.  These 
symptoms did not necessarily increase with standing and 
walking.  He said actually sometimes his foot felt better if 
he did stand and walk.  He also reported he dragging his foot 
at times.  He said this dated back about 15 years or so but 
again he was not sure of this.

The examiner reported there were no specific flare-ups of his 
foot symptoms.  He was using a walker because of balance 
problems.  Previous to that he used a cane but did not wear a 
brace  or wear any specific corrective shoes or inserts.  The 
examiner also notated the left foot was dysesthetic and 
sensitive to touch.  

The examiner notated that when the veteran walked, he walked 
with his left foot abducted and there was a decreased range 
of motion of the left ankle compared to the right along with 
a slight limp.

The examiner notated there was no warmth or erythema of the 
left ankle.  There was tenderness to palpation about the left 
ankle both medially and laterally, and there was a 
hyperesthetic quality to modest pressure and touch involving 
the ankle and the left foot.  There was also tenderness 
posteriorly over the Achilles tendon and near its insertion 
on the heel.  There was +1 pretibial edema and trace ankle 
edema on the left.  He also had tenderness over the lower 
one-third of the left lower leg.  There was no evidence for 
phlebitis.  

Left foot dorsiflexion at the ankle was weak compared to the 
right - 4/5.  There was no weakness of dorsiflexion of the 
toes, or on plantar flexion of the feet.  Ankle jerks were 
absent bilaterally.  

The examiner's diagnosis was a complete simple fracture of 
the distal one-third of left fibula; a fracture of the 
anterolateral edge of the articular surface of the left 
tibia; impaired range of motion of the left ankle secondary 
to the fracture/injury; pain and numbness of the left foot; 
and rule out secondary to entrapment neuropathy.

The examiner discussed the results of electromyography and 
nerve studies, and opined that the lack of feeling from the 
left mid-thigh distally over the last two years was the 
result of the veteran's sciatic neuropathy and back problem.  
(The Board notes that these are non service connected 
disorders.)  The examiner felt that the weakness of 
dorsiflexion of the left ankle and the dragging of his left 
foot was secondary to his back problem and sciatic 
neuropathy.  The more proximal extension of the "jaggery 
feeling" he experienced one-third of the way up his left 
lower left leg was also felt by the examiner more likely than 
not to result from his back problem and sciatic neuropathy.  

The examiner also opined, however, that it was as likely as 
not that some of the symptoms related by the veteran were the 
result of the injury to the left ankle.  These included the 
"jaggery" funny feeling in his left foot to about the ankle 
level which had been present a long time and the dysesthetic 
sensitive foot to touch which by history went back many 
years.  It was felt that these symptoms resulted from damage 
to or compression of the injury to the left ankle or 
subsequently due to scarring and fibrosis.

The examiner concluded that the edema of the distal left 
lower extremity was at least as likely as not in part due to 
his left ankle injury.  The examiner noted this was based on 
history primarily and was not subject to independent clinical 
corroboration except to note that although he had bilateral 
lower extremity edema.  This edema was more evident about the 
left pre-tibial and ankle region.  There was no evidence for 
other causes. 

In January 2004 the veteran underwent electromyography and 
nerve conduction studies which revealed sciatic neuropathy.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 20 percent rating that was 
assigned for residuals of a left ankle fracture of the medial 
malleolus of the fibula.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran has also appealed the initial 10 percent rating 
assigned for left foot pain and numbness; he is essentially 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).

Analysis

I.  Pain and numbness of the left foot

The veteran is service connected for pain and numbness of the 
left foot, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8522, 
paralysis of the musculocutaneous nerve.  Under Diagnostic 
Code 8522, a 10 percent rating is warranted for moderate 
incomplete paralysis of the musculocutaneous nerve.  A 20 
percent evaluation is warranted for severe incomplete 
paralysis of the musculocutaneous nerve.  38 C.F.R. § 4.124a.

In considering the above adverse symptomatology, the examiner 
diagnosed the veteran with pain and numbness of the left 
foot.  The examiner did not diagnose musculocutaneous nerve 
paralysis.  The examiner further opined he felt that the 
dragging of the left foot was secondary to the veteran's 
nonservice connected back problem and nonservice connected 
sciatic neuropathy.  The examiner opined that the "jaggery" 
funny feeling in the left foot and the sensitive foot to 
touch were the result from damage to or compression of the 
left ankle injury.  The appellant could still move his foot, 
and he retained sensation, albeit painful sensation, in that 
joint.  As there is no medical evidence of severe paralysis 
of the musculocutaneous nerve, a higher evaluation is not 
warranted.  38 C.F.R. § 4.124a.


II.  Residuals of a left ankle fracture of the medial 
malleolus in the fibula

When impairment of the tibia and fibula is manifested by 
malunion with moderate knee or ankle disability, a 20 percent 
evaluation is assigned.  Where there is marked knee or ankle 
disability, a 30 percent evaluation is assigned.  38 C.F .R. 
§ 4.71 a, Diagnostic Code 5262.

The veteran is currently evaluated under Diagnostic Code 
5262.  As noted above, in order to secure a higher 
evaluation, the evidence must show a manifestation of a  
malunion of the fibula with a marked knee or ankle 
disability.  The VA examiner did not notate any problems with 
the veteran's knee.  The examiner, did, however, notate a 
decreased range of left ankle motion.  Notably, the VA 
examiner felt that the weakness of dorsiflexion of the left 
ankle and the dragging of the left foot was secondary to 
problems resulting from nonservice connected back surgery and 
nonservice connected sciatic neuropathy.  The VA examination 
did not reveal evidence of a marked ankle disorder due to 
malunion of the tibia and fibula.  

The Board acknowledges that different diagnostic codes could 
potentially allow for the assignment of higher ratings.  The 
veteran is not, however, diagnosed with ankylosis of the left 
ankle.  Hence, any additional consideration of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 or any other diagnostic codes 
pertaining to the ankle would not be in order.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that the veteran's service connected pain, as distinguished 
from pain relating to his nonservice connected back and 
sciatic disorders, is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 20 percent 
rating assigned the left ankle and the separate rating 
assigned the left foot. Van Hoose v. Brown, 4 Vet.App. 361 
(1993) (The assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for pain 
and numbness of the left foot since October 15, 2003 is 
denied.

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a left ankle fracture of the medial 
malleolus in the fibula is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


